t c memo united_states tax_court richard and rebecca adair petitioners v commissioner of internal revenue respondent docket nos filed date rebecca adair pro_se linda k west for respondent memorandum findings_of_fact and opinion swift judge in these consolidated cases respondent determined deficiencies in petitioners’ federal income taxes and fraud penalties as follows fraud_penalty year deficiency sec_6663 dollar_figure dollar_figure big_number big_number big_number unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the issues for decision involve the amount of unreported income that should be charged to petitioners and petitioners’ liability under sec_6663 for the fraud_penalty hereinafter all references to petitioner are to rebecca adair findings_of_fact because petitioners failed to respond to respondent's requests for admission factual matters set forth in respondent's requests for admission are deemed admitted see rule c when the petition was filed petitioners resided in clinton louisiana petitioners and delwin houser rebecca adair’s step- father operate a roofing business known as h h sheet metal the roofing business the evidence does not establish how ownership of the roofing business is divided between petitioners and delwin houser - - payments were received by the roofing business for roofing services rendered for various general contractors including roof technologies and vaughn roofing in and roof technologies and vaughn roofing were billed by the roofing business the following total_amounts for roofing services rendered to them year amount dollar_figure big_number big_number roof technologies and vaughn roofing issued checks in favor of delwin houser that cumulatively total the above amounts billed to them by the roofing business the checks were received and deposited into a checking account the checking account on which delwin and carol houser and rebecca adair were signatories for and the following schedule reflects monthly and annual total deposits into the above checking account month total deposits into checking account january -0- s big_number s big_number february s big_number big_number big_number march big_number big_number big_number april big_number big_number big_number may big_number big_number big_number june big_number big_number big_number july big_number big_number big_number august big_number big_number september big_number big_number big_number october big_number big_number big_number november big_number big_number big_number december big_number big_number big_number total dollar_figure dollar_figure dollar_figure on date for a stated purchase_price of dollar_figure petitioners purchased a residence in clinton louisiana in their purchase of the residence petitioners paid dollar_figure in cash and obtained a mortgage of dollar_figure on a loan application dated date richard adair indicated that his monthly salary from the roofing business was dollar_figure on a loan application dated date richard adair indicated that his weekly salary from the roofing business was dollar_figure for and petitioners filed joint federal_income_tax returns on which they reported the following amounts --- - schedule c for the wages roofing business salaries business reported year and tips gross_receipts expenses income dollar_figure - - dollar_figure big_number dollar_figure dollar_figure big_number big_number big_number big_number big_number for on a schedule c-ez relating to a separate contracting business richard adair reported dollar_figure as construction gross_receipts with no expenses reported x for total reported income includes dollar_figure of interest_income on petitioners’ schedule c for the roofing business for petitioners listed rebecca adair as owner of the roofing business on petitioners’ schedule c for the roofing business for petitioners listed richard adair as owner of the roofing business during respondent’s audit petitioners did not cooperate with respondent’s agents and petitioners did not provide to respondent’s agents the books_and_records relating to the roofing business also petitioners mailed to respondent letters reflecting frivolous tax_protester arguments on audit and in the notices of deficiency for the years in issue using the bank_deposits method of proof and the specific item method of proof for interest_income earned on the checking account balance respondent determined that petitioners received unreported taxable_income in the following total_amounts year amount dollar_figure big_number big_number respondent allowed petitioners’ business deductions for the roofing business that were claimed on petitioners’ joint federal_income_tax returns respondent also determined for each year that petitioners were liable for the fraud_penalty under sec_6663 in the alternative for each year respondent determined that petitioners were liable for the accuracy-related_penalty under sec_6662 as a protective measure on audit of delwin houser for and respondent charged to delwin houser the same total_amounts of unreported income relating to the bank_deposits that were charged to petitioners opinion under sec_61 gross_income includes all income from whatever source derived see 348_us_426 taxpayers are required to maintain sufficient records to allow respondent to determine their correct federal_income_tax liability see sec_6001 generally respondent’s determinations are presumed correct and taxpayers have the burden of proving that respondent’s - determinations are erroneous see rule a 290_us_111 generally bank_deposits are treated as prima facie evidence of taxable_income see 964_f2d_361 5th cir affg tcmemo_1991_15 94_tc_654 87_tc_74 where taxpayers fail to present evidence regarding the proper division between them of income received from a jointly operated business respondent and the courts may approximate the amount of income to be charged to each taxpayer see arouth v commissioner tcmemo_1992_679 an equal division of income may be appropriate where taxpayers fail to provide any evidence of a more appropriate division of the income see 533_f2d_959 5th cir affg ash v commissioner tcmemo_1974_219 puppe v commissioner tcmemo_1988_311 where evidence exists that taxpayers incurred expenses relating to their business it may be appropriate to allow an estimate of the business_expenses see 39_f2d_540 2d cir 85_tc_731 sherrer v commissioner tcmemo_1999_ - - for and irs publication statistics of income bulletin reflected the following average net profit margins for roofing contractors average net profit year margins as indicated respondent’s tax deficiencies determined against petitioners are based on deposits to the checking account with no allowance for labor and material_costs which obviously were incurred in the roofing business we conclude that for each year it is appropriate to apply to the checking account deposits that are specifically identifiable as gross_receipts of the roofing business namely those deposits that represent the checks received from roof technologies and vaughn roofing the average net profit margin established by respondent for roofing contractors and to allow estimated business_expense deductions for the business_expenses so calculated petitioners have presented no evidence as to how the income from the roofing business should be divided between them and delwin houser at trial rebecca adair was asked several times her opinion on how income relating to the roofing business and to the checking account deposits should be divided between herself her --- - husband and delwin houser rebecca adair was uncooperative and answered as follows t would not no sir it’s up to you sir and --for me i’m just--i won’t offer any suggestions i leave it completely up to you so-- on the little evidence before us we conclude that one-half of the taxable_income from the roofing business is taxable to petitioners for each year petitioners’ income that was reported on their joint federal_income_tax returns and business_expenses that were allowed that relate to the roofing business are to be credited against the above income and expense figures in computing petitioners’ tax_liability in the related case of houser v commissioner tcmemo_2000_111 docket nos and also filed this date we charge delwin houser with the other half of the income relating to deposits into the checking account for each year in issue our calculations of petitioners’ taxable_income are set forth below the bank_deposits that are identified as gross_receipts of the roofing business are multiplied by the average net profit margin for roofing contractors producing a partial taxable_income figure for the roofing business added to this partial net_income figure are the unidentified bank_deposits to calculate total taxable_income -- - relating to the deposits to the checking account one-half of which is then charged to petitioners bank_deposits net_income tdentified as of roofing gross_receipts average business on unidentified one-half of roofing net profit identified bank taxable charged to year business margin bank_deposits deposits income petitioners dollar_figure 5s big_number sdollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number as indicated also included in the taxable_income for each year is interest_income relating to the checking account in the respective amounts of dollar_figure dollar_figure and dollar_figure for the years in issue under sec_6663 a penalty of percent applies to the portion of an understatement_of_tax that is attributable to fraud to establish fraud respondent is required to prove that the understatement is due to fraudulent intent see sec_7454 rule b 959_f2d_16 2d cir affg 96_tc_858 respondent has the burden of proving fraud by clear_and_convincing evidence see sec_7454 rule b 102_tc_596 where allegations of fraud are intertwined with unreported and indirectly reconstructed income respondent is required to establish a likely taxable source for alleged unreported income or to disprove nontaxable sources alleged by the taxpayer see dileo v commissioner t c pincite parks v commissioner supra at o6l indicia of fraud include understatements of income inadeguate books_and_records implausible or inconsistent explanations of behavior and lack of cooperation with tax authorities see 796_f2d_303 9th cir affg tcmemo_1984_601 102_tc_632 92_tc_661 91_tc_874 petitioners have not alleged any nontaxable sources of income and the roofing business constitutes the likely taxable source of the deposits into the checking account with regard to fraudulent intent the evidence establishes for each year in issue that petitioners realized significant income that they failed to report that petitioners failed to provide to respondent’s agents books_and_records relating to the roofing business that petitioners failed to pay significant tax_liabilities that they owed that petitioners did not cooperate with respondent and that petitioners made erroneous tax_protester objections to the tax laws respondent has proven by clear_and_convincing evidence petitioners’ fraud in regard to their federal income taxes we conclude that all of the taxable_income charged to petitioners herein is attributable to fraud to reflect the foregoing decisions will be entered under rule
